Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6 January 2021.  These drawings are approved.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  The term “are” should be replaced with the term - -is- - following the term “snap-engagement” in line 16 of claim 1.  
	The term - -arrangement- - should be inserted following the term “sealing” in line 17 of claim 8.
	 These corrections are for grammatical clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 13 is indefinite due to the fact that it is unclear how the step can be both “circumferentially continuous” and “circumferentially discrete” at the same time. It should further be noted that claim 13 sets forth essentially the same limitations as claims 11 and 12 (i.e. claim 13 includes the “circumferentially continuous” step as set forth in claim 12, AND the “circumferentially discrete” step as set forth in claim 11). Therefore, claim 13 is considered to be redundant, and should be cancelled.

Allowable Subject Matter
Claims 1, 3-12, and 14 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. The Applicant argues that the application is in condition for allowance. However, this is not the case, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JASON R BELLINGER/Primary Examiner, Art Unit 3617